Exhibit 10.2

 

SEARCH ASSIGNMENT CONFIRMATION

 

 

DATE:

   March 30, 2005

CLIENT:

  

Yak Communications, Inc.

    

300 Consilium Place, Suite 500

    

Scarborough, Ontario M1H 3G2

TO:

  

Mr. Greg Breetz

    

615-309-9755

FROM:

   Paul Frankenberg      Kraft Search Associates, LLC      555 Great Circle
Road, Suite 200      Nashville, TN 37228      (615) 782-4276

 

Kraft Search Associates, LLC (“KSA”) is pleased to confirm it will represent Yak
Communications, Inc. (Client) on an exclusive basis for the following search
assignment:

 

CHIEF FINANCIAL OFFICER

 

KSA will assist Client with drafting a position specifications and description,
identifying, recruiting and developing candidates based on the position
specifications and description, delivering candidate profiles and references,
coordinating candidate and client meetings and assisting through negotiations
with the successful candidate. All activities, efforts and communications
regarding this search assignment will be conducted through Mr. Greg Breetz,
unless otherwise specified in writing.

 

EXCLUSIVITY

 

KSA will act as Client’s exclusive agent for the assignment under retainer.

 

PROFESSIONAL FEES

 

Client agrees to pay KSA a Professional Fee of thirty percent (30%) of the
successful candidate’s estimated first year cash compensation (salary and
incentive compensation), payable in three installments.

 

TERMS

 

Based on the desired competencies and experiences required to be a success in
this position, the estimated first year cash compensation to conclude this
assignment has been established to be $200,000 to $400,000. A midpoint of
$300,000 has been used to calculate the Professional Fee. The combined Fee for
the interim hire and the retained search are not to exceed $100,000.

 

30% of $300,000 = $90,000



--------------------------------------------------------------------------------

Client will pay the Professional Fee as follows:

 

Retainer: One third (1/3) of the estimated fee ($30,000) is due at the inception
of the search.

 

Progress Payment: One third (1/3) of the estimated fee ($30,000) will be
invoiced 30 days after the Retainer is invoiced.

 

Completion Fee: One-Third (1/3) of the estimated fee ($30,000), reconciled as
necessary, will be invoiced thirty (30) days after the Progress Payment is
invoiced.

 

Completion Fee: The Completion Fee will reconcile any difference between the
estimated first year cash compensation and the actual first year compensation
offered to the successful candidate. Should the actual first year compensation
of the successful candidate be lower than the estimated first year compensation
upon which the Professional Fee was predicated, Client will be refunded the
Professional Fee difference. If the actual first year compensation is higher
than the estimated first year compensation, Client will be invoiced the
difference.

 

If the employment of the successful candidate is justifiably terminated by
Client within 6 months of hiring for insufficient performance, KSA will exert
efforts to replace the successful candidate provided that the Professional Fee
has been paid in full. Insufficient performance is the material failure of the
successful candidate to meet the performance criteria set forth on the position
description.

 

EXPENSES

 

KSA will propose a budget for travel expenses for approval by client. Travel
expenses are billed on a monthly basis at cost, or at the tax rate for mileage.
Domestic telephone expenses are billed at $5.00 per on-line hour on a monthly
basis. International telephone expenses are billed at $7.50 per on-line hour on
a monthly basis. Overnight and express mail services used upon request by client
are billed at cost on a monthly basis.

 

CONDITIONS AND AGREEMENT LIMITATIONS

 

Should Client terminate KSA’s services under this Agreement for circumstances
other than failure to perform its services, Client agrees to pay the following:
(i) for termination within thirty (30) days of the date of this Agreement, pay
the Retainer (1/3 of the Professional Fee); (ii) from thirty (30) to sixty (60)
days, pay the Retainer and the Progress Payment I (2/3 of the Professional Fee);
and (iii) past sixty (60) days, pay the entire Professional Fee.

 

Should Client hire additional candidate(s) presented by KSA for a non-retained
assignment, Client agrees to pay a 25% Professional Fee based on the estimated
first year compensation for the additional hire(s).

 

By execution of this agreement Client has selected, retained and agreed to the
fees, terms and conditions stated. Please execute one copy of this document and
return for our records.

 

Kraft Search Associates, LLC

By:

 

/s/ Paul Frankenberg

--------------------------------------------------------------------------------

   

Paul Frankenberg, President

 

Date: 3-30-2005



--------------------------------------------------------------------------------

Yak Communications Inc.

By:

 

/s/ R. Gregory Breetz

--------------------------------------------------------------------------------

Title:

 

Chairman of Audit Committee

 

Date: 3-31-2005